Citation Nr: 0701543	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include depression and post traumatic stress 
disorder (PTSD) due to personal trauma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado that reopened and denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The veteran has been diagnosed as having PTSD attributed to a 
long history of sexual trauma.  The May 2001 VA treatment 
report stated that the veteran had been self-treating her 
PTSD with polysubstance abuse.  The veteran is claiming that 
her PTSD was a result of being raped by another American 
serviceman while serving in Germany in July 1984.  She stated 
that she could not remember the assailant's name and did not 
report the incident because she feared he would attack her 
again as he worked near her and she saw him often.  The 
veteran claims that following the rape, her alcohol and drug 
abuse problem significantly worsened.  The record shows that 
the veteran was discharged in September 1984, shortly 
following the alleged incident, and began receiving VA 
substance abuse treatment in 1996.  She stated that she later 
told her mom and sister about the incident.  The record 
contains letters from her mom and sister supporting this 
assertion.

Because the veteran's claimed stressors primarily involve 
allegations of personal assault, any development of the 
record must be in accordance with that required of claims 
involving allegations of personal assault.  See Patton v. 
West, 12 Vet. App. 272 (1999).  Veterans claiming service 
connection for disability due to an in- service personal 
assault face unique problems documenting their claims.  
Personal assault is an event of human design that threatens 
or inflicts harm.  Care must be taken to tailor development 
for a male or female veteran.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA Adjudication Procedure Manual M21-1, 
Part III, para. 5.14.

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.  Id.  See also YR v. West, 11 Vet. App. 393 
(1998) (para. 5.14 is a substantive rule and the equivalent 
of a VA regulation).  

VA will not deny a post-traumatic stress disorder claim that 
is based on an in-service personal assault without first 
advising the claimant that evidence from sources other than 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f).  Thus additional due process compliance 
is needed.

In addition, the Board notes that a VA psychiatric 
examination was scheduled in November 2003; however, it was 
cancelled due to improper jurisdiction.  Under the VCAA, the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Given 
the May 2001 diagnosis attributing the veteran's PTSD to her 
history of sexual trauma, the Board finds that a medical 
opinion is necessary in order to ascertain the nature, 
extent, and etiology of the veteran's mental condition.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify potential 
alternative sources for supporting evidence 
of such personal assaults in accordance to 
the M21-1 Manual.  See also 38 C.F.R. 
§ 3.304(f).  In particular, the veteran 
should provide as much detailed information 
as possible including the dates, places, 
names of people present, and detailed 
descriptions of events.  The veteran should 
be asked to provide any additional 
information possible regarding personal 
assaults and to identify alternative sources 
for supporting evidence of such reports.

The veteran is advised that this information 
is necessary to obtain supportive evidence of 
the stressful events and that she must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  Following the completion of # 1, request 
any supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

3.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the veteran 
was exposed to a stressor(s) in service, and 
if so, what was the nature of the specific 
stressor(s).  In rendering this 
determination, attention is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records discussed in M21-1, Part III, Sec. 
5.14 corroborate the veteran's allegations of 
stressors occurring, specify that 
information.

Also, indicate whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of the 
alleged in-service stressors and if so should 
decide whether this evidence needs the 
interpretation by a clinician.  See M21-1, 
Part III, Sec. 5.14c.  In this regard, the 
veteran's in-service service reports 
regarding received disciplinary action should 
be addressed, as well as her assertions with 
regard to self-medicating through substance 
abuse.

If it is determined that the record 
establishes the existence of a stressor or 
stressors, specify what stressor(s) was 
established by the record.  In reaching this 
determination, address any credibility 
questions raised by the record.

4.  Thereafter, schedule the veteran for a VA 
psychiatric examination.  The claims file 
must be provided to the examiner for review 
prior and pursuant to conduction and 
completion of the examination.  The examiner 
must determine the nature, severity, and 
etiology of any psychiatric disorder(s) 
present, to include PTSD.  The examiner 
should utilize DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify (1) whether the alleged stressor 
found to be established by the record was 
sufficient to produce PTSD, and (2) for all 
diagnoses made, including PTSD, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (i.e., whether it 
is 50 percent or more probable) that the 
disability began during, or is relate to, the 
veteran's active military service.

Additionally, the examiner must comment on 
the approximate date of onset and etiology of 
any diagnosed psychiatric disorder as shown 
by the evidence of record, and in so doing, 
the examiner should attempt to reconcile the 
multiple psychiatric diagnoses and/or 
assessments of record based on his/her review 
of all of the evidence of record, 
particularly with respect to prior diagnoses 
of PTSD.  Finally, in compliance with the 
M21-1, Part III, Sec. 5.14 provisions, the 
examiner is requested to provide detailed 
medical analysis and interpretation of the 
diagnoses found present on examination in 
light of all the evidence of record for the 
purpose of addressing whether any behavioral 
changes that occurred at or close in time to 
the alleged stressor incident could possibly 
indicate the occurrence of the veteran's 
alleged in-service stressor.

5.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, she and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Board also notes that the duty to assist is not always a 
one-way street.  If a veteran wishes help, he or she cannot 
passively wait for it in those circumstances where he or she 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In the absence of the veteran's cooperation in 
obtaining requested information and evidence, VA has no 
further obligations and must adjudicate the claim based on 
the evidence of record.  38 C.F.R. §§ 3.159(c), 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



